ITEMID: 001-4956
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: OMEROVIC v. CROATIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Matti Pellonpää
TEXT: The applicant is a Croatian citizen, born in 1945 and living in Slatina, Croatia.
This is the applicant's second application. The previous one (number 41514/98) was declared inadmissible by the Commission in June 1998.
On 17 March 1986, the applicant was charged with aggravated assault before the Našice Municipal Court (Općinski sud u Našicama). On 9 November 1995, the Našice Municipal Court stayed the proceedings against the applicant due to the expiry of the time-limit for prosecution and stated that the Court would issue a separate decision on the costs of the proceedings.
On 20 May 1996, the Court dismissed the applicant's request for reimbursement of the costs of the proceedings, as the applicant did not submit relevant evidence in support of his claim. The Municipal Court instructed the applicant that he could lodge an appeal against that decision with the Požega County Court (Županijski sud u Požegi).
On 15 October 1996, the County Court, upon the applicant's appeal, remitted the case to the Municipal Court stating that the Municipal Court had both the trial and appellate jurisdiction on that issue. The County Court instructed the Municipal Court to deliver a decision upon the applicant's appeal.
On 30 December 1996 the Municipal Court again dismissed the applicant's request for the costs of the proceedings, again stating that the applicant did not submit the relevant evidence. Again, the Municipal Court instructed the applicant that he could lodge an appeal with the Požega County Court.
On 8 July 1997, the County Court dismissed the applicant's appeal as inadmissible. The Court stated that the Municipal Court wrongly instructed the applicant that the appeal was to be lodged with the County Court as the appellate court, while the Municipal Court for the applicant's case was both the first instance and the appellate court. However, the County Court held that, although the Municipal Court had not mentioned the applicant's appeal in its decision, it was evident that the Municipal Court actually ruled on the applicant's appeal, because the first decision by the Municipal Court had been delivered by a single judge, while the second decision of the Municipal Court was delivered by a special panel of three judges. According to the Criminal Procedure Act that panel was to act as an appellate body within the Municipal Courts for certain type of decisions of those courts. Furthermore, the County Court held that there was no right to appeal against the Municipal Court three-member panel decision on the costs of criminal proceedings.
On 25 July 1997, the applicant lodged a constitutional complaint with the Croatian Constitutional Court (Ustavni sud Republike Hrvatske), claiming, in substance, that his rights to fair trial and to an effective remedy have been violated. The complaint is still pending.
